DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on November 2, 2021. Claims 1, 3, and 6 have been amended.

	Response to Arguments
Applicant's arguments filed on November 2, 2021 have been fully considered but they are not persuasive. 
As to page 4 of Applicant’s remarks, Applicant argued that the prior art to Ratnik discloses the pressure offset is introduced by an operator instead of a controller. The Examiner is aware of the argument. However, claim 1 is claiming a summation of the first pressure set point and a first pressure offset is operated by the controller, NOT an introduction of pressure offset by the controller. The disclosure of Ratnik does disclose the summation is handled by a microprocessor-based logic and control unit LCU in Col. 5 lines 33-35. Therefore the argument is not persuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratnik et al. (US 5,400,965).
With regard to claim 1, Ratnik discloses a method of varying a system pressure of a sprayer system used to discharge a fluid (snow making system) includes: sensing, by a controller (microprocessor-based logic and control unit LCU), an open state or a closed state of a sprayer system (Fig. 6); and setting, by the controller (LCU), a first target pressure of the sprayer system, wherein: if the sprayer system is in the open state, the first target pressure  equals a pressure set point  of the sprayer system corresponding to a first flow rate of the fluid (go to start after comparison, PN = PA, see Fig. 6); and if the sprayer system is in a closed state, the first target pressure equals a summation of the first pressure set point and a first pressure offset (go to either valve up or valve down after comparison, PN>PA+C or PN<PA+C).
With regard to claims 2-7, the invention of Ratnik all the method steps as recited in the claims (see Fig. 6 and Col. 5 lines 9-64).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.